Citation Nr: 0924037	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  05-10 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back 
condition.

2.  Entitlement to service connection for a bilateral leg 
condition.


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel



INTRODUCTION

The Veteran has unverified reserve service from October 1976 
to December 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims of entitlement to service connection for a 
low back condition and a bilateral leg condition.

In December 2006, the Board remanded this case for additional 
development.  The file has now been returned to the Board for 
further consideration.


FINDINGS OF FACT

1.  The Veteran's low back condition was not incurred in or 
aggravated by a period of active duty for training or 
inactive duty for training during reserve service, or any 
incident therein.

2.  The Veteran has not shown a current diagnosis of a right 
leg condition.

3.  The Veteran's left leg condition, diagnosed as chronic 
left knee strain, was not incurred in or aggravated by a 
period of active duty for training or inactive duty for 
training during reserve service, or any incident therein.


CONCLUSIONS OF LAW

1.  The Veteran's low back condition was not incurred in or 
aggravated, and may not be presumed to have been incurred in 
or aggravated, during a period of active duty for training or 
inactive duty for training during reserve service.  38 
U.S.C.A. §§ 101 (24), 106, 1101, 1110, 1112, 1113, 1131, 
1133, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).

2.  Service connection for a right leg condition is not 
warranted.  38 U.S.C.A.        §§ 1101, 1110, 1112, 1113, 
1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

3.  The Veteran's left leg condition, diagnosed as chronic 
left knee strain, was not incurred in or aggravated during a 
period of active duty for training or inactive duty for 
training during reserve service.  38 U.S.C.A. §§ 101 (24), 
106, 1101, 1110, 1112, 1113, 1131, 1133, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.6, 3.102, 3.159, 
3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is 
necessary to substantiate the claim; (2) that the claimant is 
to provide; and (3) that VA will attempt to obtain.  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

The Veteran was notified in VCAA letters dated in February 
2003 and April 2003, before the initial adjudication of the 
claims, of the evidence not of record that was necessary to 
substantiate the claims.  He was told that he needed to 
provide the names of persons, agencies, or companies who had 
additional records to help decide his claims.  He was 
informed that VA would attempt to review his claims and 
determine what additional information was needed to process 
his claims, schedule a VA examination if appropriate, obtain 
VA medical records, obtain service records, and obtain 
private treatment reports as indicated.  

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  The 
purpose behind the notice requirement has been satisfied and 
the Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.

A March 2006 letter also informed the Veteran regarding the 
appropriate disability rating or effective date to be 
assigned.  Since the Board has concluded that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a low back condition 
and a left leg condition, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of the Veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes:  (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; and (3) the current disability may be 
associated with the in-service event, but (4) there is 
insufficient evidence to make a decision on the claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran was most recently afforded a VA examination in 
July 2008, and specific opinions as to his claims were 
obtained.  

The Veteran's available service treatment records and all 
identified, authorized, and available post-service treatment 
records relevant to the issues on appeal have been requested 
or obtained.  The Veteran identified Fort Meade and Fort 
Indiantown Gap as possible locations housing additional 
service treatment records.  However, both locations responded 
to the Appeal Management Center's (AMC) January 2007 requests 
that service treatment records associated were not found, and 
the Veteran was informed of such in a letter dated in April 
2007.  Further, in September 2007, the National Personnel 
Records Center (NPRC) advised the AMC that they could not 
comply with the Board's December 2006 remand instruction to 
provide the dates of each of the Veteran's periods of 
inactive duty for training and active duty for training, and 
advised the AMC that they conducted an extensive and thorough 
search of their holdings and were unable to locate records 
related to the Board's request.  The Veteran was informed of 
such in a letter dated in January 2009.  Accordingly, all 
available records and medical evidence have been obtained in 
order to make an adequate determination as to these claims.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  

Service connection for certain chronic diseases, including 
arthritis, will be rebuttably presumed if they are manifest 
to a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1133 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  That an injury occurred in service 
alone is not enough; there must be chronic disability 
resulting from that injury.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Active duty training is, inter alia, full-time duty in the 
Armed Forces performed by Reserves for training purposes.  38 
C.F.R. § 3.6(c)(1) (2008).  It follows from this that service 
connection may be granted for disability resulting from 
disease or injury incurred or aggravated while performing 
active duty training, or from injury incurred or aggravated 
while performing inactive duty training.  38 U.S.C.A.         
§§ 101(24), 106, 1131 (West 2002).  However, presumptive 
periods do not apply to active duty training or inactive duty 
training.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).

Back Condition

The Veteran asserts entitlement to service connection for a 
back condition on the basis of direct service connection.  
The Veteran, at the time of his July 2008 VA examination, 
asserted that his current back condition is related to his 
back injuries incurred during service.

Report of Medical Examination, dated in October 1976, 
indicates that the examiner noted pain demonstrated at the L-
5 level of the Veteran's spine.

Service treatment records dated in November 1976 indicate 
that the Veteran reported that he was pushed by a Drill 
Sergeant and fell.  The Veteran reported that his head and 
back struck the pavement.  The Veteran was diagnosed with a 
mild contusion of the right flank.   

Report of Injury dated in August 1978 indicates that the 
Veteran was struck in the back by a tent pole and complained 
of pain in the rear of his left leg, dizziness, and 
headaches, all of which subsided significantly.  

Statement of Medical Examination and Duty Status dated in 
June 1983 indicates that the Veteran alleged that he 
sustained an injury after he fell out of a tree.  The Veteran 
alleged that he had back pain.  The Duty Status document 
indicates that the Veteran was in the line of duty at the 
time of the incident and was on active duty for training.  

Service treatment records dated in June 1983, subsequent to 
the above-described tree incident, indicate that the Veteran 
reported a history of a pulled back muscle one year prior and 
was diagnosed with a possible muscle spasm of the back.   

Report of Medical History, dated in August 1989 and completed 
by the Veteran, indicates that he reported a history of 
recurrent back pain.

Report of Medical Examination, dated in May 1990, indicates 
that the examiner noted that while the Veteran used a back 
brace for heavy lifting, there were no apparent back problems 
on examination.  Report of Medical History, dated at that 
time and completed by the Veteran, indicates that he reported 
the occasional use of a back brace for muscle spasm.  

While instances of in-service treatment indicate that the 
Veteran complained of back pain, and Report of Medical 
Examination, dated in May 1990, indicates that the Veteran 
used a back brace for heavy lifting, there is no medical 
evidence of record indicating a chronic back condition during 
service.  Report of Medical Examination, dated in May 1990, 
made at the time of the examiner's note of the Veteran's use 
of a back brace, indicates that no apparent back problems 
were found on examination.  Thus, the Board finds that the 
weight of the evidence demonstrates that chronicity in 
service is not established.  38 C.F.R. § 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim of entitlement to service 
connection for a low back condition.  38 C.F.R. § 3.303(b).

Record of VA neurology consultation dated in December 2002 
indicates that the Veteran complained of low back pain, 
described as a burning sensation in the buttocks, radiating 
to the toes.  The Veteran reported that his problems began on 
October 13, 2001, the date of his motorcycle accident, and 
that his symptoms have worsened over the past year.  The 
Veteran reported that his right side swells, including his 
back, and that the swelling has never stopped since the time 
of the motorcycle accident.  The neurologist opined that the 
Veteran's chronic pain since the past injury seems to be more 
dramatically described than the treatment for it suggests, as 
the Veteran was hospitalized for one day.  The neurologist 
noted that the Veteran's symptoms and his report of such are 
not consistent, as there was no evidence of swelling on 
examination.  No diagnosis as to the Veteran's low back was 
made.

Record of VA neurology follow-up dated in June 2003 indicates 
that the Veteran reported that his condition had worsened 
since the time of the previous neurology consultation.  MRI 
testing revealed mild spondylotic degenerative disc disease 
(DDD). 

Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not constitute a disability for 
which service connection can be granted.  Sanchez-Benitez v. 
Principi, 259  F.3d 1356 (Fed. Cir. 2001).  Thus, the first 
evidence of record of a diagnosed low back condition is dated 
in June 2003, seven years after the Veteran's separation from 
service.  

In this respect, service connection for certain chronic 
diseases, including arthritis, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  As the Veteran's low back 
disorder, including degenerative disc disease, became 
manifest seven years following the Veteran's discharge from 
service, presumptive service connection is not applicable in 
this case.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1133 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2008).

Report of VA examination dated in June 2003 indicates that 
the examiner reviewed the Veteran's claims file and 
specifically commented upon his June 1983 in-service back 
injury and October 2001 post-service motorcycle accident.  
The examiner noted that the Veteran had a history of low back 
pain.  The examiner also noted that the Veteran used a cane 
for ambulation.  Physical examination revealed moderate 
tenderness and spasm of the lumbar spine region, and forward 
flexion to 80 degrees, extension to 20 degrees, lateral 
rotation to 25 degrees, and lateral flexion to 25 degrees.  
The Veteran was diagnosed with chronic lower back strain.  
The examiner asserted that an opinion as to a relationship 
between the Veteran's lower back strain and his period of 
service, to include his in-service back injury, required the 
review of the Veteran's civilian treatment records.  

Report of VA examination dated in July 2008 indicates that 
the examiner provided an exhaustive review of the Veteran's 
service treatment records.  The examiner noted that the 
Veteran relates his musculoskeltal pain, including his low 
back pain, only to his service injuries and not to his 
October 2001 motorcycle accident.  The examiner noted that 
when asked about attributing his symptoms to service, the 
Veteran responded that "they had to start sometime."  The 
examiner noted that the Veteran sought VA treatment on 
October 26, 2001, subsequent to his October 13, 2001 
motorcycle accident, and sought treatment again one year 
later, complaining of symptoms from the accident.  The 
examiner noted that treatment immediately subsequent to the 
October 13, 2001 motorcycle accident was obtained at a 
private hospital.  The examiner noted the comment of record 
that during VA treatment for chronic pain in June 2004, the 
Veteran first reported that his pain started at the time of 
the motorcycle accident in 2001, and then he reported that he 
had experienced chronic pain since the age of 18.  The 
examiner noted that the Veteran reported that he had 
maintained two jobs prior to the motorcycle accident.  The 
examiner, after a review of the entire claims file, opined 
that it is less likely than not that the Veteran's complaints 
of musculoskeletal spine pain are related to his military 
service, or any injuries sustained during that time.  

Right Leg Condition

The Veteran asserts entitlement to service connection for a 
bilateral leg condition on the basis of direct service 
connection.  The Veteran, at the time of his July 2008 VA 
examination, asserted that his current bilateral leg 
condition is related to his injuries incurred during service.  
While the Veteran has asserted entitlement to service 
connection for a bilateral leg condition, his claim must be 
examined as to each leg.  

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown present.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

The United States Court of Veterans Appeals has interpreted 
the requirement of current disability thus:

Congress specifically limits 
entitlement for service-connected 
disease or injury to cases where such 
incidents have resulted in a 
disability.  See 38 U.S.C. §§ 1110, 
1131.  In the absence of proof of a 
present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

While the Veteran's post-service treatment records indicate 
that he complained of pain radiating into his right toes, 
constant numbness in his legs, and weakness in his right leg 
during treatment in December 2002, and has continued to 
complain of symptoms related to his right leg, the Veteran 
has not been diagnosed with a condition as to his right leg.  

Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not constitute a disability for 
which service connection can be granted.  Sanchez-Benitez v. 
Principi, 259  F.3d 1356 (Fed. Cir. 2001).

In this case, there is no current medical evidence showing a 
diagnosis of a right leg condition.  Additionally, there is 
no clinical evidence of an in-service event, injury, or 
disease related to the right leg.  As there is no evidence 
establishing a current diagnosis of a right leg condition, 
there cannot be a discussion as to whether there exists a 
medical nexus between military service and a right leg 
condition. Thus, service connection for a right leg condition 
is not warranted.

As set forth above, in the absence of a showing of a current 
disability, there can be no valid claim of entitlement to 
service connection.  The preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for a right leg condition, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Left Leg Condition

The Veteran asserts entitlement to service connection for a 
bilateral leg condition on the basis of direct service 
connection.  The Veteran, at the time of his July 2008 VA 
examination, asserted that his current bilateral leg 
condition is related to his injuries incurred during service.  
As discussed above, the Veteran has not shown a diagnosis of 
a right leg condition.  Thus, his claim of entitlement to 
service connection for a bilateral leg condition will now be 
examined as to his left leg only.  

Statement of Medical Examination and Duty Status, dated on 
August 14, 1989, indicates that the Veteran reported that he 
tripped and fell on commo wire which was lying on the ground 
and hit his left knee on a rock.  The Duty Status document 
indicates that the Veteran was in the line of duty at the 
time of the incident and was on active duty for training.  

Service treatment records dated in August 1989 indicate that 
the Veteran was diagnosed with a contusion of the left knee.  
X-ray examination revealed a rounded bony density, centrally 
placed on the left knee joint, and slightly anterior, which 
could represent old osteochondritis dissecans, without site 
of origin identified.  

The balance of the Veteran's service treatment records is 
silent for any complaint, treatment, or diagnosis of a left 
knee condition, or a left leg condition.  

As there was no further treatment or diagnosis of a left knee 
condition during the Veteran's period of service, the Board 
finds that the contusion of the left knee for which the 
Veteran was treated in service was acute and transitory and 
resolved without residual disability.  As there was no 
residual disability, the Board finds that the weight of the 
evidence demonstrates that chronicity in service is not 
established in this case. 38 C.F.R. § 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim of entitlement to service 
connection for a left leg condition.  38 C.F.R. § 3.303(b).

VA treatment records dated in December 2002 indicate that the 
Veteran complained of left leg weakness.  The Veteran 
reported that he was involved in a motorcycle accident in 
October 2001.  The Veteran reported that his symptoms have 
increased over the past year.  The examiner noted that the 
Veteran's wife was interested in a disability assessment.  
The Veteran was diagnosed with multiple, chronic complaints, 
greater than one year, without any unifying anatomic 
explanation.

Record of VA neurology consultation dated in December 2002 
indicates that the Veteran complained of right-sided swelling 
and numbness and constant leg numbness.  The Veteran reported 
that his left knee gives way.  The Veteran reported that his 
problems began on October 13, 2001, the date of the 
motorcycle accident, and that his symptoms have worsened over 
the past year.  The Veteran reported that the swelling has 
never stopped since the time of the motorcycle accident.  The 
neurologist opined that the Veteran's chronic pain since the 
past injury seems to be more dramatically described than the 
treatment for it suggests, as the Veteran was hospitalized 
for one day.  The neurologist noted that the Veteran's 
symptoms and his report of such are not consistent, as there 
was no evidence of swelling on examination.  No diagnosis as 
to the Veteran's left leg was made.

Record of VA neurology follow-up dated in June 2003 indicates 
that the Veteran reported that his condition had worsened 
since the time of the previous neurology consultation.  No 
diagnosis as to the Veteran's left leg was made. 

Report of VA examination dated in June 2003 indicates that 
the examiner reviewed the Veteran's claims file and 
specifically commented upon his August 1989 in-service knee 
injury and October 2001 post-service motorcycle accident.  
The examiner noted that the Veteran had a history of left 
knee pain.  The examiner also noted that the Veteran used a 
cane for ambulation.  Physical examination of the left knee 
revealed full range of motion to 125 degrees and a negative 
drawer sign.  The Veteran was diagnosed with chronic left 
knee strain.  The examiner asserted that an opinion as to a 
relationship between the Veteran's left knee strain and his 
period of service, to include his in-service left knee 
injury, required the review of the Veteran's civilian 
treatment records.  

The Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not 
constitute a disability for which service connection can be 
granted.  Sanchez-Benitez v. Principi, 259  F.3d 1356 (Fed. 
Cir. 2001).  Thus, the first evidence of record of a 
diagnosed left leg condition, specifically, chronic left knee 
strain, is dated in June 2003, at the time of the VA 
examination, seven years after separation from service.  

In this regard, the Veteran's left leg condition, diagnosed 
as chronic left knee strain, is not a disability for which 
service connection may be granted on a presumptive basis.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1133 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2008).

Report of VA examination dated in July 2008 indicates that 
the examiner provided an exhaustive review of the Veteran's 
service treatment records.  The examiner noted that the 
Veteran relates his musculoskeletal pain, including his left 
knee pain, only to his service injuries and not to his 
October 2001 motorcycle accident.  The examiner noted that 
when asked about attributing his symptoms to service, the 
Veteran responded that "they had to start sometime."  The 
examiner noted that the Veteran sought VA treatment on 
October 26, 2001, subsequent to his October 13, 2001 
motorcycle accident, and sought treatment one year later, 
complaining of symptoms from the accident.  The examiner 
noted that treatment immediately subsequent to the October 
13, 2001 motorcycle accident was obtained at a private 
hospital.  The examiner noted the comment of record that 
during VA treatment for chronic pain in June 2004, the 
Veteran first reported that his pain started at the time of 
the motorcycle accident in 2001, and then he reported that he 
had experienced chronic pain since the age of 18.  The 
examiner noted that the Veteran reported that he had 
maintained two jobs prior to the motorcycle accident.  The 
examiner, after a review of the entire claims file, opined 
that it is less likely than not that the Veteran's complaints 
of musculoskeletal knee pain are related to his military 
service, or any injuries sustained during that time.  



Conclusion - Low Back Condition and Left Leg Condition

The Board notes that the Veteran's private post-service 
treatment records regarding his October 2001 motorcycle 
accident are not of record.  The Veteran was provided a VA 
Form 21-4142, Authorization and Consent to Release 
Information in VCAA letters dated in February 2003, April 
2003, April 2005, January 2007, and January 2009.  In the 
VCAA letters dated in April 2005, January 2007 and January 
2009, the Veteran was informed that the VA Form 21-4142 was 
required for the specific purpose of obtaining his private 
treatment records from Temple University, the source of 
treatment subsequent to the October 2001 motorcycle accident.  
As a result, any information that may have been obtained in a 
review of the Veteran's private treatment records regarding 
his October 2001 motorcycle accident, and possibly would have 
been beneficial to the Veteran's claims, is not of record.  
The Board reminds the Veteran that the duty to assist is not 
a one-way street.  If a veteran wishes help in developing his 
claim, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 
190 (1991).

The Board acknowledges that the Veteran can provide competent 
evidence about what he experienced; for example, his 
statements are competent evidence as to what symptoms he 
experienced, including that he experienced low back pain and 
left leg symptoms while in service.  See, e.g., Layno, 6 Vet. 
App. 465.  However, the Veteran's statements with regard to 
the onset of his musculoskeletal pain, including his low back 
pain and left leg pain, are inconsistent.  At the time of his 
July 2008 VA examination, the Veteran asserted that his 
symptoms of musculoskeletal pain were related to service, 
specifically to the June 1983 tree incident and August 1989 
tent pole incident.  In contrast, all medical evidence of 
record indicates that the Veteran himself reported the onset 
of his symptoms of musculoskeletal pain subsequent to his 
October 2001 motorcycle accident.  As the Veteran's 
statements with regard to the onset of his symptoms of 
musculoskeletal pain are inconsistent, the Board does not 
find the Veteran's statements to be credible.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995) (noting that the 
credibility of a witness may be impeached by a showing of 
interest, bias, inconsistent statements, consistency with 
other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996), 
superseded in irrelevant part by statute, Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  

In addition, with regard to the Veteran's statements that his 
low back and left leg conditions are the result of any in-
service injuries, the Veteran's statements are not competent 
to establish a medical nexus between his current conditions 
and service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(holding that lay testimony is competent to establish pain or 
symptoms, but not establish a medical opinion).  Absent any 
medical evidence that that the Veteran's low back and left 
leg conditions are related to service, or to any incident 
therein, service connection is not warranted.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993) (noting that the question of 
whether a diagnosed disability is etiologically related to 
active service requires competent medical evidence).

In sum, the weight of the credible evidence demonstrates that 
the Veteran's current low back and left leg conditions first 
manifested many years after service and are not related to 
any period of active duty for training or inactive duty for 
training, or any incident therein.  As discussed above, 
presumptive periods do not apply to periods of active duty 
for training and inactive duty for training.  Biggins v. 
Derwinski, 1 Vet. App. 474 (1991).  Thus, further discussion 
as to entitlement to service connection on a presumptive 
basis is not required.  

Additionally, service connection for the Veteran's low back 
and left leg conditions is not warranted on a direct basis.  
In this case there was no medical evidence of chronic low 
back or left leg conditions during service, and no record of 
any continuous symptoms of either condition from the time of 
the Veteran's separation from service onward.  Rather, the 
record establishes that approximately seven years after 
separation from service, the Veteran has been diagnosed with 
a low back condition and a left knee condition.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (normal medical 
findings at the time of separation from service, as well as 
absence of any medical records of a diagnosis or treatment 
for many years after service, is probative evidence against a 
claim).  In view of the lengthy period without evidence of 
treatment, there is no evidence of a continuity of treatment, 
and this weighs heavily against the claims.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).

As the preponderance of the evidence is against the Veteran's 
claims of entitlement to service connection for a low back 
condition and a left leg condition, the claims must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back condition is denied.

Service connection for a bilateral leg condition is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


